Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The instant application having Application No. 17/523,166 is presented for examination by the examiner.

Information Disclosure Statement
The information disclosure statement filed 11/10/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there are 43 pages of references many of which are unrelated Application filed by the same Applicant.  There is not enough time to fully considers hundreds of references to discern which if any are pertinent to these claims.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,200,323. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of the Instant Application are contained in the narrower species claims of ‘323, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25-27,29, 31, 33-35, 37-39, 41, 43, 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2017/0279843 to Schultz et al hereinafter Schultz in view of USP Application Publication 2020/0065213 to Poghosyan et al., (Inventors) hereinafter VMware (Applicant).

As per claims 25 and 37, Schultz teaches a computer-implemented method for forecasting security ratings for an entity, the method comprising: 
generating a plurality of simulated instantiations (Fig. 2, 310, 314, and 318) of a security scenario for the entity, the security scenario characterized by a plurality of security events associated with at least one event type (0087, 0088, and 0120); 
determining a security rating for each instantiation of the plurality of instantiations (Fig 3, 320-330n and 0116, 0125, and 0128); and 
generating a forecast based on the determined security ratings for the plurality of instantiations (0125).  Schultz is silent in explicitly teaching a generated forecast cone comprises an inner band based on a first, inner subset of security forecasts and an outer band based on a second, outer subset of the security forecasts.  Schultz uses computer modeling to forecast cyber risk over time that attackers may inflict upon the network based on numerous inputs (0129).   VMware also uses anomalous behavior model training to generate a forecast cone over a time window with inner and outer confidence bands (Fig. 20B, 0098, 0099, and 0101).  VMware explicitly teaches that inside the bound the security forecasts are the subset of normal behaviors and outside the outer band, outer subset, is anomalous behavior.  VMware essentially shows that forecast cones like the ones shown in Fig. 20B can show expected activities and outliers.  The forecasting models over the time windows shown by Schultz, in Figs 8 and 9 could have had their results displayed using a cone with outer and inner bands.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  


As per claims 26 and 38, Schultz teaches generating the plurality of simulated instantiations of the security scenario for the entity comprises: for each event type of the at least one event type: determining a rate of the security events associated with the event type over a forecasting period (0089); determining a duration of the security events associated with the event type in the forecasting period (0165); and determining a temporal placement of the security events associated with the event type in the forecasting period (0173).


As per claims 27 and 39, Schultz teaches determining the rate of the security events associated with the event type over the forecasting period comprises: sampling from a distribution to determine the rate of the security events associated with the event type (0137 and 0140).


As per claims 29 and 41, Schultz teaches the duration of the security events associated with the event type in the forecasting period comprises: sampling from a distribution to determine the duration of the security events associated with the event type (0137 and 0140).


As per claims 31 and 43, Schultz teaches determining the temporal placement of the security events associated with the event type in the forecasting period comprises: sampling from a distribution to determine the temporal placement of the security events associated with the event type (0137 and 0140).


As per claims 33 and 45, Schultz teaches determining the security rating for each instantiation of the plurality of instantiations comprises: assigning a weight to security events of each event type (0254 and 0255).  


As per claims 34 and 46, Schultz teaches determining the security rating for each instantiation of the plurality of instantiations comprises: generating a ratings time series for the instantiation, the ratings time series forming a security forecast for the instantiation (0075).


As per claims 35 and 47, the combined system of Schultz and VMware teaches generating the security forecast for each instantiation based at least in part on the determined security rating for the respective instantiation [Schultz:0125]; determining the first, inner subset of the security forecasts and the second, outer subset of the security forecasts to generate the forecast cone [VMware; 0098-0100].

Claims 28, 30, 32, 40, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and VMware as applied to claims 25 and 37 above, and further in view of USP Application Publication 2010/0205042 to Mun.
As per claims 28, 30, 32, 40, 42, and 44, Schultz and VMware are silent in teaching the distribution is selected from the group consisting of: a normal distribution, a log-normal distribution, a geometric distribution, a Poisson distribution, and a uniform distribution.  Schultz teaches probability distributions (0075 and 0128) but not the claimed types.  On the other hand, Mun teaches distributions from the group consisting of: a normal distribution (0082), a log-normal distribution (0105), a geometric distribution (0055), a Poisson distribution (0085), and a uniform distribution (0123).  These are all known types of distributions.  The use of one over the other is simply a choice as to how the data is preferred to be displayed and analyzed.  The claim is obvious because one of ordinary skill in the art can substitute known methods which do not produce unpredictable results.  

Claims 36 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and VMware as applied to claims 25 and 37 above, and further in view of NPL entitled “Percentile-Based Approach to Forecasting Workload Growth” published in 2015 to Gilgur et al hereinafter Gilgur.

As per claims 36 and 48, Schultz and VMware are silent in teaching an inner band of the forecast cone is based on a 25th percentile and a 75th percentile of the subset of the security forecasts and an outer band of the forecast cone is based on a 5th percentile and 95th percentile of the subset of security forecasts.  Gilgur teaches forecast have bands and can be selected at certain percentiles (Fig. 3 and pg. 5).  How one displays the forecasting is a design choice one makes to best show the data, not a novelty.  VMware teaches cones with confidence bands includes the use of standard deviation (0095) used for forecasting and Gilgur uses bands within a forecast to show percentiles.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results. 



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431